Filed 11/7/13 P. v. Jones CA5

                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


           IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                     FIFTH APPELLATE DISTRICT

THE PEOPLE,
                                                                                           F065180
         Plaintiff and Respondent,
                                                                             (Super. Ct. No. MCR030574)
                   v.

TERRY GLENN JONES,                                                                       OPINION
         Defendant and Appellant.



                                                   THE COURT*
         APPEAL from a judgment of the Superior Court of Madera County. David D.
Minier, Judge. (Retired judge of the Madera County Sup. Ct. assigned by the Chief
Justice pursuant to art. VI, § 6 of the Cal. Const.)
         James M. Crawford, under appointment by the Court of Appeal, for Defendant and
Appellant.
         Office of the State Attorney General, Sacramento, California, for Plaintiff and
Respondent.
                                                        -ooOoo-




*        Before Kane, Acting P.J., Poochigian, J. and Franson, J.
       Appellant, Terry Glenn Jones, pled guilty to domestic violence (Pen. Code,
§ 273.5, subd. (a)),1 and was placed on probation for five years. After Jones violated his
probation, on June 18, 2012, the court sentenced him to a four-year prison term.
Following independent review of the record pursuant to People v. Wende (1979) 25
Cal. 3d 436 (Wende), we affirm.
                     FACTUAL AND PROCEDURAL HISTORY
       On January 4, 2008, at approximately 11:45 a.m., Madera police officers
responded to a residence where Jones lived with Gloria Barnes. Barnes told the officers
that earlier she and Jones got into an argument and he began throwing food and
destroying the house. When Barnes went into her bedroom, Jones grabbed Barnes
around the neck, pushed her onto a bed, and held her down for 30 seconds. When Barnes
went into a bathroom, Jones followed her and grabbed her arms. Jones then threw Barnes
down, causing her to hit her head on the floor, and kicked her in the face several times.
Barnes was able to call police when Jones left the residence. Police soon located Jones
nearby and arrested him.
       On January 7, 2008, the district attorney filed a complaint charging Jones with
domestic violence. The complaint also alleged a prior prison term enhancement (§ 667.5,
subd. (b)) and that Jones had a prior conviction within the meaning of the three strikes
law (§ 667, subds. (b)-(i)).
       On February 7, 2008, Jones pled no contest to domestic violence in exchange for
the court placing him on probation with a suspended four-year prison term and the
“dismissal” of the remaining allegations. Additionally, the court struck Jones’s prior
strike conviction in accord with his plea agreement.
       On March 10, 2008, the court sentenced Jones to the aggravated term of four years
on his domestic violence conviction. It then suspended execution of sentence and placed


1      All further statutory references are to the Penal Code.


                                             2
Jones on five years’ probation on condition that he serve 364 days of local time. The
court also granted the prosecution’s motion to “dismiss the remaining counts in the
interest of justice.”
       On December 4, 2008, the probation department filed a petition alleging that Jones
violated several conditions of his probation.
       On January 30, 2009, the petition was dismissed in the interest of justice.
       On November 14, 2011, the probation department filed a second petition to revoke
Jones’s probation alleging Jones violated the conditions of his probation requiring him to
submit to drug testing, report monthly or as directed by the probation officer, and not
change his residence without advance notice to his probation officer.
       Following a hearing on March 2, 2012, the court found that Jones violated his
probation by refusing to submit to drug testing and by changing his address without
notifying his probation officer.
       On June 18, 2012, the court sentenced Jones to the previously imposed four-year
prison term.
       Jones’s appellate counsel has filed a brief which summarizes the facts, with
citations to the record, raises no issues, and asks this court to independently review the
record. (Wende, supra, 25 Cal. 3d 436.) Jones has not responded to this court’s invitation
to submit additional briefing.
       Following an independent review of the record, we find that no reasonably
arguable factual or legal issues exist.
                                          DISPOSITION
       The judgment is affirmed.




                                                3